Title: To Thomas Jefferson from Francis Hopkinson, 1 May 1786
From: Hopkinson, Francis
To: Jefferson, Thomas



Dear Sir
Philadelphia May 1st. 1786

Within these few Days I received yours of the 26th Januy. last, together with Dr. Franklin’s and my Encyclopedié, a Set of Crayons &c. &c. for all which I remain your Thankful Debtor. I am glad you did not send more than one Set of the Crayons. They are neither so good nor so cheap as those I formerly had from the Shop I  mentioned to you. I took the Address from a printed Direction pasted on the Top of the Box. Those you have sent are, however, very beautiful, and will fully answer all my Purposes. You say you had written to me on the 3d. of Januy. but that Letter has not got to hand. My last to you was dated the 28th. of March, by a Vessel from hence to L’Orient. I enclosed, for your Amusement, a few Pages of our Volume of Philosophical Transactions, now in the Press. That Work is going on and will be published, I hope, in about Six or Eight Weeks. I shall take Care to forward a Copy to you as early as possible.
I see by the News Papers that Mr. Hudon has arrived in England with his very elegant Bust of General Washington. I suppose it is in France now, and has afforded you much Pleasure. I wish you would make my respectful Regards to that celebrated Artist for whom I had conceived that Species of Affection which is too sudden to be the Result of Judgement but arises from some natural Harmony of Temper and Disposition, which is sooner felt than understood. Some Busts and Casts of Mr. Hudon’s Workmanship arrived here soon after he left us. They are in Mr. Pine’s Care, but not yet unpack’d, Mr. Pine having been all Winter in Maryland, where he has had great Success. I mentioned to you some Time ago that I had made a Discovery for assisting Vessels in sailing. The Experiment will be made on our River this Week or next. If it succeeds I will send you an Account of it. The nautical Almanack for the Year 1790 did not come among the Books you sent, as you mention to Mr. Rittenhouse. All the others have been delivered to him.
Dr. Franklin is well in Health. His Malady is troublesome to him at Times; but he enjoys the Conversation of his Friends. Mr. Rittenhouse and myself form his Wednesday Evening Party.
Adieu! & believe me ever your very affectionate Friend,

Fras. Hopkinson

